Citation Nr: 1511521	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to an initial compensable rating for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1985 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent, denied service connection for a bilateral shoulder disability and granted service connection for bilateral heel spurs and assigned a noncompensable rating.

In the appellant's February 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in January 2015; however, he failed to appear.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral should disability that had its onset during military service.  Specifically, he asserts that he was in an accident in 2009 while in active duty.  Thereafter, he was treated by a private facility. 

Service treatment records (STRs) are negative for complaints of or treatment for a bilateral shoulder disability.  In a Report of Medical History dated in January 2010, the appellant reported a motorcycle accident in May 2008 and identified the private hospital where he was treated following the incident.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

With regard to the increased rating claim for bilateral heel spurs, the appellant was afforded a VA examination in August 2011.  The examiner noted that the appellant reported flare up of his heels with increased activities.  However, the examiner did not report the additional limitation of motion due to the flare-ups.  The Board is required to obtain this information.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical treatment for a bilateral shoulder disability and furnish appropriate authorization for the release of these medical records.  Specifically, private treatment records regarding the 2008/2009 motorcycle accident should be obtained.

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  

2. If an only if the private treatment records demonstrate a bilateral shoulder disability and/or injury, then schedule the Veteran for a VA examination to determine the etiology any current bilateral shoulder condition.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination of the Veteran, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that a bilateral shoulder disability had its onset during military service or is otherwise related to such service.  

The examiner must provide a rationale for all opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Schedule an orthopedic examination of the Veteran to determine the current severity of his service-connected bilateral heel spurs.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.

The examiner must specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so, he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported this question must still be answered with respect to the earlier-noted flare-ups in the prior examination report.)

The examiner should also provide an assessment as to whether the overall impairment attributable to the service-connected bilateral heel spurs is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

4. If the benefits sought on appeal remain denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

